                                          Case 3:19-cv-03441-MMC Document 99 Filed 06/25/20 Page 1 of 3




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      MICHAEL GEARY WILSON,                          Case No. 19-cv-03441-MMC
                                  8                    Plaintiff,
                                                                                        ORDER GRANTING PLAINTIFF’S
                                  9             v.                                      MOTION TO AMEND; DISMISSING
                                                                                        COMPLAINT
                                  10     MOUNT DIABLO UNIFIED SCHOOL
                                         DISTRICT/SPECIAL EDUCATION
                                  11     LOCAL PLAN AREA, et al.,
                                  12                   Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          Before the Court is plaintiff Michael Geary Wilson’s (“Wilson”) “Request,” filed
                                  15   March 19, 2020, “to Add New Causes of Action and New Defendants to His First
                                  16   Amended Complaint.” Defendants have filed opposition, to which Wilson has replied.
                                  17   Having read and considered the parties’ respective written submissions, the Court finds
                                  18   the matter appropriate for decision thereon and rules as follows.
                                  19                                            BACKGROUND
                                  20          On June 17, 2019, Wilson, proceeding pro se and in forma pauperis, filed his initial
                                  21   complaint in the above-titled action, asserting therein five federal Claims for Relief and
                                  22   two state law Claims for Relief, namely, (1) “Attempted Civil Extortion under California
                                  23   Penal Code §§ 518 et seq.,” (2) “Intentional Infliction of Emotional Distress,” (3) “42
                                  24   U.S.C. § 1983,” (4) “Conspiracy to Affect the Due Course of Justice in a State (42 U.S.C.
                                  25   § 1985(2)),” (5) “Conspiracy to Deny the Equal Protection of the Laws (42 U.S.C.
                                  26   § 1985(3)),” (6) “Failure to Prevent Violations of 42 U.S.C. § 1985 (42 U.S.C. § 1986),”
                                  27   and (7) “42 U.S.C. § 1983 Monell Liability.”
                                  28          Thereafter, defendants filed multiple motions to dismiss, which, in an order filed
                                          Case 3:19-cv-03441-MMC Document 99 Filed 06/25/20 Page 2 of 3




                                  1    February 27, 2020, the Court granted. By said order, the Court dismissed the federal

                                  2    claims in Wilson’s initial complaint, afforded him limited leave to amend “to cure the

                                  3    deficiencies noted” (see Order, filed February 27, 2020, at 10:21-22), and precluded him

                                  4    from “add[ing] any new claims or new defendants without first obtaining leave of court”

                                  5    (see id. at 10:28-11:1).1

                                  6           On March 19, 2020, rather than file an amended complaint, Wilson filed the instant

                                  7    motion, attaching thereto a proposed First Amended Complaint (“FAC”), wherein Wilson

                                  8    realleges the claims asserted in his initial complaint and adds nine new claims and

                                  9    twenty-eight new defendants

                                  10                                           DISCUSSION

                                  11          The Court construes Wilson’s motion as a request for leave to file an amended

                                  12   complaint that includes claims and parties beyond those for which he was afforded leave
Northern District of California
 United States District Court




                                  13   to amend.

                                  14          Pursuant to Rule 15 of the Federal Rules of Civil Procedure, the “court should

                                  15   freely give leave [to amend] when justice so requires.” See Fed. R. Civ. P. 15(a)(2).

                                  16   Accordingly, the instant motion is hereby GRANTED, and, in the interests of judicial

                                  17   economy, the proposed FAC is deemed filed. (See Doc. No. 75.)

                                  18          Where, as here, however, a party proceeds in forma pauperis, the district court,

                                  19   pursuant to 28 U.S.C. § 1915(e)(2), must dismiss the complaint “at any time if the court

                                  20   determines” the plaintiff “fails to state a claim on which relief may be granted” or the

                                  21   action is “frivolous and malicious.” See 28 U.S.C. § 1915(e)(2)(B).

                                  22          In this instance, the Court finds the FAC is subject to dismissal in its entirety, for

                                  23   the reason that all of the claims alleged therein are already alleged in a separate action

                                  24   pending before this Court, specifically, Wilson v. Mt. Diablo Unified School District, et al.,

                                  25   No. 3:20-cv-3668-MMC. See Cato v. U.S., 70 F.3d 1103, 1105 n.2 (9th Cir. 1995)

                                  26
                                              1
                                  27           Additionally, the Court declined to exercise supplemental jurisdiction over
                                       Wilson’s state law claims and dismissed those claims without prejudice to refiling if
                                  28   Wilson elected to amend.

                                                                                      2
                                          Case 3:19-cv-03441-MMC Document 99 Filed 06/25/20 Page 3 of 3




                                  1    (finding district court has discretion to dismiss where plaintiff proceeds in forma pauperis

                                  2    and complaint “merely repeats pending or previously litigated claims” (citing former 28

                                  3    U.S.C. § 1915(d)) (internal quotation and citation omitted));2 see also Complaint at 5:16-

                                  4    18, Wilson v. Mt. Diablo Unified School District, et al., No. 3:20-cv-3668-MMC (N.D. Cal.

                                  5    May 14, 2020), Doc. No. 1 (“add[ing] the facts, defendants and claims from my 3/19/2020

                                  6    First Amended Complaint (FAC) in Case No. 19-cv-3441-MMC to this Complaint”).

                                  7                                           CONCLUSION

                                  8           For the reasons stated above, the FAC is hereby DISMISSED, without prejudice to

                                  9    plaintiff’s prosecuting such claims in Wilson v. Mt. Diablo Unified School District, et al.,

                                  10   No. 3:20-cv-3668-MMC.

                                  11          IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: June 25, 2020
                                                                                                MAXINE M. CHESNEY
                                  14                                                            United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                              2
                                  28              In 1996, § 1915(e) replaced § 1915(d).

                                                                                      3
